Name: Commission Regulation (EC) No 1285/1999 of 18 June 1999 on import licences for certain milk products originating in the African, Caribbean and Pacific States (ACP States)
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic geography;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|31999R1285Commission Regulation (EC) No 1285/1999 of 18 June 1999 on import licences for certain milk products originating in the African, Caribbean and Pacific States (ACP States) Official Journal L 153 , 19/06/1999 P. 0045 - 0045COMMISSION REGULATION (EC) No 1285/1999of 18 June 1999on import licences for certain milk products originating in the African, Caribbean and Pacific States (ACP States)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(1), and in particular Article 30 thereof,Whereas Article 4(7) of Commission Regulation (EC) No 2414/98(2) lays down that, where the overall quantity for which applications have been submitted is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available for the following period in the same calender year; whereas, under these circumstances, the quantity available for the second period of 1999 should be determined for the products referred to in Article 7(1) of Regulation (EC) No 1706/98,HAS ADOPTED THIS REGULATION:Article 1New import licence applications may be submitted during the first 10 days of July 1999 for the following quantities:- 1000 tonnes for products falling within CN code 0402, quota No 09.4026,- 1000 tonnes for products falling within CN code 0406, quota No 09.4027.Article 2This Regulation shall enter into force on 19 June 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 1.8.1998, p. 12.(2) OJ L 299, 10.11.1998, p. 7.